GREEN, Judge.
David Benjamin timely appeals the judgment adjudicating him guilty of aggravated child abuse (count I) and neglect of a child (count II) and the sentences of eight years of imprisonment, followed by two years of probation on count I and five years of imprisonment on count II.
We affirm the judgment and sentences but note the trial judge orally pronounced that the sentence for count II was to run concurrently with count I. The written sentence does not reflect this oral pronouncement. We therefore remand for correction of the written sentence to correspond with the oral pronouncement that the sentences are to run concurrently. See Venuti v. State, 437 So.2d 238 (Fla. 5th DCA 1983).
Affirmed in part; remanded in part.
FULMER, A.C.J., NORTHCUTT, J., Concur.